DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is in response to the paper filed April 27, 2022.  Claims 21, 24, 27, 29, 30, 34, 36, and 41-44 have been amended.  Claims 33, 40, and 48 have been cancelled.  Claims 49-50 are newly added.  Claims 21-32, 34-39, 41-47 and 49-50 are currently pending and are allowable.

This application is a continuation of U.S. Patent Application No. 15/429480, filed February 10, 2017, now U.S. Patent No. 10,877,052, and claims benefit of priority to U.S. Provisional Application No. 62/294367, filed February 12, 2016.

Terminal Disclaimer

The terminal disclaimer filed on April 27, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,877,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Withdrawal of Objections/Rejections:

	The objection to claim 44 for informalities, is withdrawn.
	The rejection of claims 21-48 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn.
	The rejection of claims 33, 40, and 48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn.
	The rejection of claims 21-48 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,877,052, is withdrawn.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the prior art does not teach or render obvious the invention as claimed.  The closest prior art of record is Hoshiko et al. (IDS; US 2009/0061468, Published 2009).
Hoshiko et al. teach a system, the system including: in a first container, a thromboplastin tissue factor combined with phospholipids, both in buffer, which is in a liquid form, and a calcium chelator, the phospholipids including fatty acids, including from natural sources, including from animal tissue such as brain tissue, or from soy; and in a second container, a calcium solution in buffer at a concentration of 20 to 25 mM (Abs.; Para. 12, 44, 46, 50, 57).  Wherein the ratio of the chelator to the calcium solution when combined is preferably 0.8 to 6
(Para. 44).
However, Hoshiko et al. do not teach or suggest that the chelator is selected from citrate, EDTA, EGTA in a liquid form, Nitrilotriacetic acid (NTA), ethylene diamine, N-(2-Acetamido)iminodiacetic acid (ADA), diethylenetriaminepentaacetic acid (DTPA), 1,2-bis(o-aminophenoxy)ethane-N,N,N',N'-tetraacetic acid (BAPTA), oxalate, triphosphate, diphosphate, polyphosphate, organic phosphonates, or a combination thereof.  Further, Hoshiko et al. teach away from the use of the claimed strong chelators, as it is taught that complete chelating of calcium with the chelator could lead to a failure of calcium to react with an anticoagulant or with blood coagulation factors (Para. 22).  In contrast, the invention as claimed utilizes the strong chelators claimed to protect the tissue factor and lipid portion, thus prolonging shelf life of the claimed system.  To compensate for the strong chelator, the claimed excess calcium overrides the chelator levels in the final working thromboplastin to allow for coagulation in a blood sample when the claimed system is utilized.  Thus, these limitations, when taken in conjunction with the whole of the claimed system, are not deemed to be taught or rendered obvious by the prior art.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Claims 21-32, 34-39, 41-47 and 49-50 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653